DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed June 10, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-4, 7-12, 15-20 and 23-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/897,902 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 of copending application # 16/897,902 contain every element of claims 1-4, 7-12, 15-20 and 23-24 of the instant application and as such anticipate claims 1-4, 7-12, 15-20 and 23-24 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-4, 7-8, 17-20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “targeting subsystem”, “computational subsystem”, “positioning means” and “firing subsystem” in claim 1; “sensing logic” in claim 2; “targeting subsystem” in claim 17; “means for determining” in claim 18; “computational subsystem” in claim 22; invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of determining where the chosen target is located, and then determining where to aim the munitions so that the munitions will strike the chosen target. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4, 7-8, 17-20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-4, 7-8, 17-20 and 23-24 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of determining where the chosen target is located, and then determining where to aim the munitions so that the munitions will strike the chosen target. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 1 recites the limitation “the computational subsystem" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the computational subsystem" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 9 and 17 recite “the chosen target is and which of the human transported weapon and the external drone subsystem has a better shot to hit the chosen target, wherein the munition is fired from that one of the human transported weapon and the external drone subsystem that has a better shot”. It is unclear whether “a better shot” in line 2 is the same as in line 4. There is insufficient antecedent basis for this limitation in the claim. In addition, the claim does not define “better shot”. Examiner interprets the term to be “capable of”. This means, determining whether the weapon or external drone are capable of firing at the chosen target.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 7-12, 15-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bockmon et al., U.S. Patent Application Publication No. 2019/0137219 (referred to hereafter as Bockmon) in view of Taveniku, U.S. Patent Application Publication No. 2021/0063120.
As to claims 1, 9 and 17, Bockmon teaches an automated weapons system comprising: 
a human transported weapon having munitions for firing; an external drone subsystem comprising a drone with a sensing subsystem that communicates to a targeting subsystem, the external drone subsystem located remotely to the human transported weapon subsystem and providing communications between the external drone subsystem and the human transported weapon subsystem (see para. 34); 
a targeting subsystem for selecting a chosen target from available targets; wherein the human transported weapon subsystem is further comprised of: a computational subsystem, responsive to the targeting subsystem for determining where the chosen target is located, and then determining where to aim so that the munitions will strike the chosen target (see para. 36 and 46-48); 
wherein the computational subsystem determines where the chosen target is and which of the human transported weapon is capable to hit the chosen target, wherein the munition is fired from that one of the human transported weapon and the external drone subsystem (see para. 42).
positioning means, adjusting the aim when firing the munitions responsive to the computational subsystem (see para. 49 and 65); and, 
a firing subsystem for firing the munitions at the chosen target responsive to the positioning means (see para. 53, 62 and 65).
Bockmon teaches an automated weapons system comprising: a human transported weapon having munitions for firing; an external drone subsystem comprising a drone with a sensing subsystem that communicates to a targeting subsystem. Bovkmon does not teach drone subsystem has drone munitions and a drone barrel and can fire the drone munitions through the drone barrel at the chosen target, to selectively propel the drone munitions responsive to the targeting subsystem and the computational subsystem. However, Taveniku teaches drone subsystem has drone munitions and a drone barrel and can fire the drone munitions through the drone barrel at the chosen target, to selectively propel the drone munitions responsive to the targeting subsystem and the computational subsystem (see para. 71, 73, 179, 183 and 192). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install drone munitions and a drone barrel that can fire the drone munitions through the drone barrel at the chosen target, to selectively propel the drone munitions responsive to the targeting subsystem and the computational subsystem in Bockmon as taught by Taveniku.  Motivation to do so comes from the teachings of Taveniku that doing so would help neutralize threats.
As to claims 2, 10 and 18, Bockmon teaches the system and method as in claims 1, 9 and 17, further comprising: sensing logic for determining which of up to a plurality of potential said targets are within firing range of the system; wherein the targeting subsystem selects the chosen target from the potential targets, responsive to the sensing logic (see para. 46-48).
As to claims 3, 11 and 19, Bockmon teaches the system and method as in claims 2, 10 and 18, wherein the sensing logic, senses and tracks the chosen target through environment in a target area (see para. 50-51).
As to claims 4, 12 and 20, Bockmon teaches the system and method as in claims 2, 10 and 18, wherein the sensing logic provides multiple types of imaging to sense through environment in a targeting area (see para. 31-33).
	Bockmon does not explicitly teach the sensing logic is comprised of a neural network tracking system. However, Taveniku teaches a UAV having sensors to identify a target using a neural network (see para. 79, 84). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use a neural network in Bockmon as taught by Taveniku. Motivation to do so comes from the knowledge well known in the art that using a neural network would improve the results of the detection of the target and would make the method/device more accurate.
As to claims 7, 15 and 23, Bockmon teaches the system and method as in claims 1, 9 and 17, wherein the targeting subsystem finds and identifies the targets that are within an area of sighting, and selects which of said targets in the area of sighting is the chosen target, and thereafter tracks the chosen target to determine where the munitions needs to be aimed to strike the chosen target when fired (see para. 42-43, 62 and 80).
As to claims 8, 16 and 24, Bockmon teaches the system and method as in claims 1, 9 and 17, further comprising: finding and identifying the targets within the area of sighting, and selecting which said target in the area of sighting is the chosen target, and tracking the chosen target to determine where the munitions needs to be aimed to strike the chosen target when fired (see para. 42-43, 62 and 80).
Bockmon does not explicitly teach a neural network tracking system. However, Taveniku teaches a UAV having sensors to identify a target using a neural network (see para. 79, 84). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use a neural network in Bockmon as taught by Taveniku. Motivation to do so comes from the knowledge well known in the art that using a neural network would improve the results of the detection of the target and would make the method/device more accurate.
6.	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663